FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 28, 2021

                                      No. 04-20-00267-CV

                                      Joe Jesse PONCE III,
                                            Appellant

                                                 v.

                        COMMISSION FOR LAWYER DISCIPLINE,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on January 29, 2021. Before the extended due date, Appellant filed an
agreed second motion for extension of time to file the brief until March 1, 2021.
       Appellant’s motion is GRANTED. Appellant’s brief is due on March 1, 2021. See TEX.
R. APP. P. 38.6(d).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court